Citation Nr: 1042907	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  04-10 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for cervical degenerative arthritis.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for frozen left shoulder, secondary to cervical degenerative 
arthritis.

3.  Entitlement to an initial evaluation in excess of 20 percent 
for frozen right shoulder, secondary to cervical degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 
1986.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
The appeal is again remanded to the RO.  


REMAND

A May 2010 VA orthopedic examination noted that the Veteran had 
recently completed a disability evaluation for the Social 
Security Administration (SSA), and was now receiving disability 
benefits from SSA.  The United States Court of Appeals for 
Veterans Claims has held that where there has been a 
determination that the Veteran is entitled to SSA benefits, the 
records concerning that decision are needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Under the 
circumstances of this case, an attempt should be made by the RO, 
with the assistance of the Veteran, to obtain these records.  
Furthermore, as it appears the Veteran has been receiving ongoing 
treatment for the conditions on appeal, the RO, with the 
assistance of the Veteran, should attempt to obtain the Veteran's 
updated treatment records.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
service-connected cervical degenerative 
arthritis, frozen left shoulder, and frozen 
right shoulder, since April 2010.  The RO 
must then obtain copies of the related 
medical records that are not already in the 
claims folder.  Regardless of the Veteran's 
response, the Veteran's treatment records 
since April 2010 must be obtained from the 
VA treatment facilities in Hines, IL, and 
Manteno, IL.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that the Veteran is ultimately 
responsible for providing the evidence, as 
required by 38 C.F.R. § 3.159(e).  The 
Veteran and his representative must then be 
given an opportunity to respond.  

2.  The RO must request all materials, to 
include medical records, regarding the 
Veteran's award of disability benefits from 
SSA, together with its decision awarding 
the Veteran disability benefits (filed in 
September 2006).  These records must be 
associated with the claims file.  If these 
records are not available, documentation to 
that effect must be included in the 
Veteran's claims folder.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claim; and (d) notify the Veteran that that 
he is ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

3.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the RO 
must then re-adjudicate the issues on appeal.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
must be furnished a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



